BR WwW bd

o Oo NO AN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Michael E. Stone

1726 Seabright Ave.
Santa Cruz, CA 95062
Tel: (831) 713-5773
Fax: (831) 713-5797
mike@stonesiegel.com

Defendant Pro Se

 

 

UNTIED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
In re AP Case No. 18-5014 MEH
MICHAEL E. STONE
Chapter 7
Debtor
/ DEFENDANT’S OPPOSITION TO
KEITH TAI WONG MOTION FOR LEAVE TO AMEND
Plaintiff, Hearing Date: January 14, 2019
Time: 10:00am
V. Judge: Honorable M. Elaine Hammond
MICHAEL E. STONE,
Defendant.
/
A. INTRODUCTION

While there is a liberal standard applied in motions for leave to amend a complaint, a party
does not have an absolute right to do so. Sherman v. Winco Fireworks, Inc. (2018) 532 F.3d 709, 715.
And among the grounds under which a court may deny a motion to amend are “undue delay, bad faith
on the part of the moving party, futility of the amendment and unfair prejudice to the opposing party.”
United States ex rel Joshi v. St. Luke’s Hospital, Inc. (2006) 441 F.3d 552, 557. Defendant submits
that the two proposed amendments by Plaintiff would be both futile and a waste of judicial resources
if granted, as a FRBP 7012 (motion to dismiss) would be required to be filed, heard, and decided.
Defendant’s reasoning follows.

B. PLAINTIFF’S PROPOSED SECOND CAUSE OF ACTION

In Plaintiff's proposed Second Amended Complaint, the Second Cause of Action, titled

1
DEFENDANT'S UPPOSITION TU MOTION FUR LEAVE TU AMEND
\\10.1.10.22\stonefiles\Clients\Stone v Wong\Bankruptcy filings this case\Defendants Opposition To Motion Leave to

 

 

amend.|-2-d9aypd

 
aa

Oo O&O NJ WS GN

10
ll
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

“Denail [sic] of Discharge Of Certain Debts Pursuant To 11 USC §523,” the allegation is that the
language in Defendant’s fee agreement regarding professional liability insurance was false and that
Plaintiff “was left with no remedy against an insurance carrier” “after Defendant committed
malpractice.” The proposed pleading attaches, as Exhibit “A,” a copy of the 2011 fee agreement. And
paragraph 15, titled “PROFESSIONAL LIABILITY INSURANCE”, clearly states: “Attorney has
disclosed to Client that Attorney no longer carries liability insurance coverage, but is self-insured in
accordance with the requirements of the State Bar Association.”

Defendant submits that there is nothing misleading about the contract language, and certainly
nothing to reasonably lead anyone to believe that there would be a “remedy against an insurance
carrier” (quoted from proposed cause of action). On its face, the proposed pleading amendment would
be futile and subject to a Rule 7012 motion. Defendant disclosed that he had no professional liability
insurance and was “self-insured.” Wikipedia defines self-insurance as “a situation in which a person
does not take out any third party insurance. The essence of the concept is that a business that is liable
for some risk, such as health costs, chooses to ‘carry the risk’ itself and not take out insurance through
an insurance company.” WIKIPEDIA, THE FREE ENCYCLOPEDIA, Self-Insurance, 2019.

Furthermore, Plaintiffs “cause of action” is barred by the Statute of Limitations, as well as res
judicata. The fee agreement was executed March 21, 2011 and Plaintiff's claim arose on August 19,
2013 (a matter of public record and part of Plaintiff's Creditor’s Claim) when he filed his lawsuit
(alleging breach of contract, among other things). The judgment in that lawsuit, after the contract cause
of action was dismissed with prejudice, was for negligence. A copy is attached to Plaintiff's Creditor’s
Claim. Whether the applicable limitations period is four years for breach of contract (California Code
of Civil Procedure §337) or three years for fraud (California Code of Civil Procedure §338), it lapsed
long before Plaintiff field his Complaint herein on April 3, 2018. And the contract causes of action
raised in the State Court action were all dismissed with prejudice.

C. PLAINTIFE’S PROPOSED FOURTH CAUSE OF ACTION

Plaintiff's other proposed amendment to his complaint is his Fourth Cause of Action, titled

“Unfair Business Practice In Violation Of Cal. Bus & Prof. Code §17200.” This proposed cause of

action is also futile and would be subject to a Rule 7012 motion. It purports to be based on a violation
2

DEFENDANT'S UPPOSITION TU MOTION FOR LEAVE TU AMEND

\\10.1.10.22\stonefiles\Clients\Stone v Wong\Bankruptcy filings this case\Defendants Opposition To Motion Leave to

amend 1-3-19.wpd

 

 

 
Co wma NN DB WO Se W NO

NO NO NN NO NO ee Fk Ee RF RFE EFF Eee eee a

of rule 3-300 of the California Rules of Professional Conduct.

For the same reasons as stated above concerning the proposed Second Cause of Action, this
would also be barred by the Statute of Limitations and res judicata. But beyond that, California Rules
of Professional Conduct do not give rise to a civil cause of action. Noble v. Sears, Roebuck & Co.
(1973) 33 Cal. App. 3d 654; Wilhelm v. Pray, Price, Williams & Russell (1986) 186 Cal. App. 3d
1324. They are only intended to establish the standards for members of the bar association for purposes
of discipline. Ames v. State Bar (1973) 8 Cal. 3d 910, Rule 1-100 of Rules of Professional Conduct.

Defendant disagrees with Plaintiff's interpretation of Rule 3-300; but it is a moot point.
Plaintiff cannot state a cause of action now, claiming that the 2011 fee agreement contained an
improper provision. The proposed amendment would be futile and should be denied.

D. CONCLUSION

Because Plaintiffs proposed amendments would be futile and merely delay a resolution to this

adversary proceeding, for all the reasons stated above, Defendant respectfully requests that this Court

exercise its discretion and deny the motion for leave to file the proposed Second Amended Complaint.

DATED: January 3, 2019 Respectfully submitted

  

 

tone, Defendant

3
DEFENDANT 8S OPPOSITION TU MUTION FUR LEAVE 10 AMEND
\\10.1.10.22\stonefiles\Clients\Stone v Wong\Bankruptcy filings this case\Defendants Opposition To Motion Leave to
amend 1-3-19.

 

 

d
Case: 18-05014 Doc#17 Filed: 01/03/19 Entered: 01/03/19 15:24:36 Page 3 of 5

 
fe WwW bd

Oo CO “SH SN

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Michael E. Stone, State Bar No. 046016
Leo B. Siegel, State Bar No. 116841
STONE * SIEGEL LAW FIRM

1726 Seabright Avenue

Santa Cruz, CA 95062

Telephone: 831-713-5773
Facsimile: 831-713-5797

Attorney for Defendant
Michael E. Stone

UNITES STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

In re AP CASE NO. 18-05014 MEH

MICHAEL E. STONE CERTIFICATE OF SERVICE
Debtor,

KEITH TAI] WONG

Plaintiff,
V.

MICHAEL E. STONE, KATHERINE
LEFFLER, and JONATHAN LEFFLER,

Defendants.

STATE OF CALIFORNIA )

COUNTY OF SANTA CRUZ )

I, the undersigned, declare:

Iam a citizen of the United States and resident of the County of SANTA CRUZ, I am over
the age of eighteen (18) years and not a party to the within action. My business address is 1726
Seabright Ave., Santa Cruz, CA 95062.

On January 3, 2019, I served the within documents:

DEFENDANT’S OPPOSITION TO MOTION FOR LEAVE TO AMEND

1

 

CERTIFICATE OF SERVICE
\\10.1.10.22\stonefiles\Clients\Stone v Wong\Bankruptcy filings this case\COS Oppo2Mtn2Leave 1-3-19.wpd

 
So CO ~ST HD On & WY NYO

NO NO DR DR KR DR DR wh ek eh pak pt
> © Rk BRB FH FX F&F Ce RDAaQ EBA FS

By the following means:

[X] (BY MAIL) By placing a true copy thereof, enclosed in a sealed envelope with postage
thereon fully prepaid, for collection and mailing on that date following ordinary business
practices, in the United States. | am readily familiar with this business practice for
collection and processing of correspondence for mailing with the U.S. Postal Service, and
in the ordinary course of business, correspondence would be deposited with the U.S.
Postal Service the same day it was placed for collection and processing.

Sam Taherian Charles Green
The Fuller Law Firm 84 W. Santa Clara Street, Suite 800
60 No. Keeble Ave. San Jose, CA 95113

San Jose, CA 95126

[ ] (BY FACSIMILE TRANSMISSION) By transmitting a true copy thereof by facsimile
transmission from, facsimile 831-713-5797 to the interested parties to said action at the
facsimile number(s) shown below.

[ ] (BY HAND-DELIVERY) By causing a true copy thereof to be delivered by hand at
in , California.

 

[ ] (BY OVERNIGHT DELIVERY) By placing a true copy thereof, enclosed in a sealed
envelope, with deliver charged to be billed to Law Office Of Michael E. Stone to be
delivered by Express Mail, U.S. Postal Services, to the address(es) shown below.

SEE SERVICE LIST BELOW

COURT SERVICE LIST

ELECTRONICALLY MAILED TO ECF REGISTERED PARTICIPANTS:
THE BANKRUPTCY COURT: UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

280 South First Street, 3 Floor
San Jose, CA 95113

EXECUTED ON January 3, 2019, at Santa Cruz, California.

(Federal) I declare under penalty of perjury under the laws of the State of California that I
am employed at the office of a member of the bar of this Court at whose direction the service was

made. 2

Camilla J. Corvin

 

2

 

CERTIFICATE OF SERVICE
\10.1.10.22\stonefiles\Clients\Stone v Wong\Bankruptcy filings this case\COS Oppo2Mtn2Leave 1-3-19.wpd

 

 
